Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-27 and 30-37 are pending in the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 
37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 26, 2022 has been entered.
Election/Restrictions
Applicant’s election with traverse of Group I,

    PNG
    media_image1.png
    299
    545
    media_image1.png
    Greyscale
,
and the species of Compound 553 in claim 32 (or Example No. 30 on page 157 of the specification - reproduced below),

    PNG
    media_image2.png
    205
    803
    media_image2.png
    Greyscale
,
in the reply filed on February 15, 2022 was acknowledged in a previous Office Action.  The requirement was deemed proper and therefore made FINAL in a previous Office Action.


Claims 34-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 15, 2022.


Information Disclosure Statement
The information disclosure statements submitted on September 9, 2022 and September 26, 2022 were filed after the mailing date of the final Office Action on August 11, 2022.  Further, a corrected copy of the information disclosure statement (IDS) submitted on July 26, 2022 has been provided with this Office Action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	Rejections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections will not be addressed.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27, 30, 31 and 33 are rejected under 
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.  The R2 variable has been amended in independent Claim 21 wherein the R2 variable represents “alkyl” broadly.  However, no support is found in the specification or the originally filed claims for the R2 variable representing any alkyl (such as an alkyl outside the scope of a C1-8 alkyl).  See the definition of variable “R” in the originally filed claims and the specification as well as the definition of “aliphatic” in paragraph [0013] on page 4 of the specification.  Applicant did not state where in the specification or the originally filed claims support could be found for the amendment to the definition of the R2 variable.  Applicant should specifically point out the support in the original disclosure {page number(s) and line number(s)} for any new claims or amended claims and for any amendments made to the disclosure.  See MPEP §714.02 and MPEP §2163.06(I).  Therefore, the claims lack written description as such.  This rejection can be overcome by replacing “alkyl” in the definition of R2 with “C1-8 alkyl” in claim 21.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 24-27 and 30-33 are rejected under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 21, under the definition of the R variable, the following phrase,
“
    PNG
    media_image3.png
    96
    871
    media_image3.png
    Greyscale
”
makes claim 21 confusing (lines 6-7 of page 8).  The R variable is used to define substituents in the R2 variable definition in claim 21,  

    PNG
    media_image4.png
    148
    637
    media_image4.png
    Greyscale
.
In all instances found in the R2 substituents, the “two R groups” are attached to a heteroatom.  Therefore, claim 21 is indefinite because it is not clear how an C3-10 aryl or a 3-8 membered carbocyclic ring can be formed from two R groups attached to the same atom wherein the atom is a heteroatom.  See the definitions of aryl and carbocyclic on pages 4-5 in the instant specification.  Dependent claims which do not resolve this issue are also indefinite.
	Claim 32 lacks antecedent basis from independent claim 21 because there are compounds claimed in claim 32 which are not embraced by claim 21.  See Compound Number 59 in claim 32 (page 16) and the definition of Ring A in claim 21; and Compound Numbers 555, 557-559 and 563-567 in claim 32 (pages 26-29) and the definition of R4 in claim 21.  This rejection can be overcome by making claim 32 an independent claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 32 is broader in scope than claim 21.  See Compound Number 59 in claim 32 (page 16) and the definition of Ring A in claim 21; and Compound Numbers 555, 557-559 and 563-567 in claim 32 (pages 26-29) and the definition of R4 in claim 21.  Therefore, claim 32 fails to further limit claim 21.  This rejection can be overcome by making claim 32 an independent claim.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-27 and 30-33 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
 claims 1, 2, 4 and 5 of copending Application No. 16/946,347 {US 2020/0316051}; and
	claims 1-15 and 24-28 of copending Application No. 17/250,489 {US 2021/0300940}.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in copending Application No. 16/946,347 are directed to methods of use comprising administering compounds that anticipate the instant claimed invention.  See, for instance, Compound 10, Compound 17, Compound 18, Compound 43, Compound 459, Compound 553, etc. in claim 5 of copending Application No. 16/946,347.
Copending Application No. 17/250,489 claims compounds which anticipate the instant claimed invention as well as claim pharmaceutical compositions comprising the anticipatory specie and methods of using the anticipatory specie.  See, for instance, Example 7, Example 8, Example 151, Example 199, etc. claimed in claim 24 of copending Application No. 17/250,489.
The instant application and each of the copending applications share a common inventor (i.e., Brian A. Sherer).  The copending applications are not related to the instant application and thus no 35 USC 121 shield exists here.  See MPEP 804.01.  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Response to Arguments
Applicant’s arguments filed September 26, 2022 have been fully considered.  Applicant maintains the previously presented arguments in the Amendment filed on June 13, 2022.
In response, and as stated in the previous Office Action, the claimed invention has not been found patentably distinct from the claimed inventions in each of the above cited copending applications for reasons stated above.  Further, the provisional obviousness-type double patenting rejection is not the only remaining rejection against the instant claims.  Therefore, the provisional obviousness-type double patenting rejection is maintained.


The elected species of Compound 553 in claim 32 (or Example No. 30 on page 157 of the specification) is not allowable.  See Compound 553 in claim 5 of copending Application 16/946,347.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 8:30 am to 6 pm, Eastern Standard time.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



October 7, 2022
Book XXIV, page 4